[Letterhead of Luse Gorman Pomerenk & Schick, PC] (202) 274-2007 nquint@luselaw.com May 6, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-4720 Attn.:Michael Clampitt, Esq. Re: Meridian Bancorp, Inc. (Registration No. 333-194454) Registration Statement on Form S-1 Dear Mr. Clampitt: On behalf of Meridian Bancorp, Inc. (the “Company”), and as discussed with the Staff of the Securities and Exchange Commission, the Company acknowledges that if it determines to: (i) utilize sweep arrangements or delivery versus payment settlement procedures in a syndicated community offering, or (ii) undertake a firm commitment underwritten offering, that the SEC would view either of such actions as a change to the plan of distribution as disclosed in the prospectus (under the section entitled “The Conversion and Offering—Syndicated or Firm Commitment Underwritten Offering” ) that would require revised disclosure to be submitted in a post-effective amendment to the Company’s amended Registration Statement. We trust the foregoing is responsive to the Staff’s comment.Please advise the undersigned at (202) 274-2007 or Lawrence Spaccasi of this office at (202) 274-2037 if you have any further comments. Respectfully, /s/ Ned Quint Ned Quint cc:Richard Gavegnano, Chairman, President and Chief Executive Officer Lawrence Spaccasi, Esq.
